Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

  Claims 1-15 are pending.

This action is response to the application filed on August 09, 2019.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –




Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BHARGAVA et al (U.S. Pub. No. 2020/0005168). 

With respect to claims 1, 6 and 11, BHARGAVA et al teaches 
to extract annotations from one or more data elements, and identify activity data associated with the extracted annotations ([0041] AI systems,  as a code repository, where libraries of source and object code can be securely deposited (e.g., "checked in"), stored, accessed ("checked out") and annotated--possibly with associated MTI information associated with); 
the annotation manager to dynamically identify characteristic data associated with the extracted annotations, including the annotation manager to create one or more models with the identified characteristic data, and measure domain activity impact, including calculate accuracy of the annotation data based on the measured impact ([0081]   evaluation criteria, in calculating the MTI score.  Each of the evaluation criteria may comprise different weightings in determining their impact on the MTI score),  
assessment manager, operatively coupled to the annotation manager to generate a policy from the calculated accuracy, wherein the policy includes the assessment manager to assign a score to the annotation data as metadata ([0017]   updating evaluation criteria used in determining a machine trust index of artificial intelligence processes, in generating a machine trust index (MTI) score for an artificial 
a ground truth manager, operatively coupled to the assessment manager, to selectively re-assign one or more annotations to the data in compliance with the orchestration, and ground truth data created from the selective re-assignment ([0026] updating evaluation criteria used in determining a machine trust index of artificial intelligence processes to determine a plurality of evaluation criteria from a pool of evaluation criteria for use in generating a machine trust index (MTI) score for an artificial intelligence (AI) process).

With respect to claims 2, 7 and 12, BHARGAVA et al teaches to detect annotation data activity and dynamically update the created one or more models with the annotation activity data ([0007]   tools may be exacerbating concerns around reliability and trust.  This is because developers may incorporate code or methods of questionable accuracy, security and transparency--especially as some popular code repositories are updated frequently and with no or minimal security checks on who updates and what is in the updates).


 
With respect to claims 4, 9 and 14, BHARGAVA et al teaches domain, time, and combinations thereof, and dynamically update the annotations responsive the detected patterns ([0041] updating the MTI analysis where libraries of source and object code can be securely deposited (e.g., "checked in"), stored, accessed ("checked out") and annotated).
 
With respect to claims 5, 10 and 15, BHARGAVA et al teaches to re-assign the score and dynamically incorporate the re-assigned score to the annotation as metadata, including selectively re-assigning one or more annotations to the data ([0017] updating evaluation criteria used in determining a machine trust index of artificial intelligence).
  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163